Wells, J.
This case is complicated by the form of the ruling excepted to. Trial by jury was waived, and the cause heard for the- purpose of being determined by the court. The court found certain facts stated in the bill of exceptions, and there was evilence, also set forth as evidence, in relation to other matters of fact, upon which no conclusions of the court are stated.
“ Upon the facts found and their effect in law, the court ruled that this action could not be maintained, and found for the defendant.”
The ruling of the court, thus stated, implies either that there was no evidence upon which the plaintiffs’ case could be made out, or that the facts specially found, or some of them, were conclusive against the plaintiffs to defeat their claim, notwithstanding all conclusions and inferences in their favor, of which the facts and evidence reported were capable.
It is the province of the court below to determine all matters and inferences of fact. If the finding here had been general for the defendant, that conclusion, involving both law and fact, would be sustained unless error in law could be shown. All conclusions and inferences which could properly be drawn from the facts and evidence would be presumed to have been drawn by *396the court below in the manner most favorable to the general con* elusion there made. But the general finding for the defendant is preceded by the ruling that the action could not be maintained “ upon the facts found and their effect in law.” The general conclusion therefore was one of law, and there is no conclusion of fact, except as to the facts specially found and stated. The case is presented to this court substantially as in a jury trial when the judge rules that the action cannot be maintained upon the evidence and directs a verdict for the defendant.
The question for us to determine is not what the court below ought to have found upon the evidence; nor whether it might properly find for the defendant; but whether in any aspect of the case that court might have found for the plaintiffs. If it might have so found for the plaintiffs, then the case remains still undetermined upon the facts, and must remain in that court for adjudication.
We are of opinion that the case was open to a decision either way upon the facts and evidence disclosed, according to the inferences and conclusions of fact which might be drawn therefrom in the court below; and that there is no fact specially found which is decisive of the case in favor of the defendant.
When the building was erected, Reynolds was the owner of the land, subject to a mortgage to Elizabeth Holden. The building was of such a character as might be held by one not owner of the land, with right of removal as personal property. It was placed upon the land under an arrangement, not fully disclosed m the bill of exceptions, but doubtless appearing more in detail at the hearing, which might warrant a finding, as matter of fact, that it was to be the property of the plaintiffs until they shou.d be repaid their advances for its construction. The evidence in regard to repayment was such as at least to authorize the court to find that there had been no such appropriation of the money due from the plaintiffs to Reynolds, as to apply it to or make it operate as payment of those advances, so as to vest the title absolutely in Reynolds. There was evidence also from which it might have been found, as matter of fact, that Elizabeth Holden knew of the arrangement between the plaintiffs and Reynolds, *397and assented to the erection of the stable in pursuance thereof so as to bind her as well as Reynolds. Howard v. Fessenden, 14 Allen, 124. Bartholomew v. Hamilton, 105 Mass. 239. Morris v. French, 106 Mass. 326. Also, that the defendant took his title with such knowledge of the rights of the plaintiffs as to preclude him from resisting them as a bond fide purchaser without notice.
If the findings had been favorable to the plaintiffs upon these several points, we think their action might have been maintained.
The court did not find against the plaintiffs upon any of these points; and we do not discover any other fact actually found by the court, which would preclude a judgment for them.
We do not see that the indenture of lease affects the case otherwise than as evidence of the respective rights of the parties while it remained operative. But it was defeated as a lease by the sale under the power contained in the mortgage; and being thus terminated, the right of removal, so far as it depended upon that instrument, became a present right. The conduct of the defendant in regard to its removal, and his occupancy and control of it were sufficient to show a conversion.-
The quitclaim deed from Reynolds to the defendant could not defeat the rights of the plaintiffs if they had any.
The right of the plaintiffs to maintain their action must depend upon the findings of fact in the court below upon the whole evidence in the case. As those facts have not all been passed upon, there must be another trial in that court.

Exceptions sustained.